DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21 and 23-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 21, as amended, the prior-art does not teach a rotor comprising: a rotor core; a cover disposed above the rotor core; a magnet disposed on an outer circumferential surface of the rotor core; and a can member which accommodates the rotor core and the magnet and is combined with the cover, wherein the cover comprises a plurality of guides extending downward, wherein the plurality of guides are arranged on the outer circumferential surface of the rotor core and arranged inside the can member, wherein the cover comprises a cover body including an annular inner portion and an outer portion formed outside the inner portion, wherein the outer portion is formed to be higher than the inner portion based on an axial direction of the rotor core, and wherein the can member includes: a cylindrical body surrounding the magnet, the cylindrical body having a first end and a second end located opposite to the first end; and at least one protrusion portion which protrudes from the first end of the cylindrical body and which is configured to be combined with the cover.
Claims 23-28, 35, 37, 38 and 40 are allowable for their dependency on claim 21.

wherein the cover comprises a stopper including a protruding column portion and a fixing portion extending from the column portion, and wherein the fixing portion is disposed above the protrusion portion combined with the cover in a radial direction from a center of the rotor core.
Claims 30-34, 36, and 41 are allowable for their dependency on claim 29.
Claim 39 is allowable for similar reason as claim 21.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834